Citation Nr: 0911614	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-13 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ischemic heart 
disease.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from March 1953 to March 1955, 
and from January 1963 to October 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2004.  In February 2009, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  

A claim for service connection for a low back disability was 
previously denied in a February 1984 rating decision which 
the Veteran did not appeal.  Although the June 2004 rating 
decision determined that the claim had not been reopened, 
subsequently, the RO reopened the claim, as reflected in the 
February 2005 statement of the case.  In view of the new 
service treatment records showing treatment for a low back 
injury in service, the Board agrees that the claim has been 
reopened by new and material evidence; thus the claim will be 
reviewed on a de novo basis.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007); Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for ischemic heart disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDING OF FACT

A chronic low back disability, diagnosed as spinal stenosis, 
degenerative joint disease, and degenerative disc disease of 
the lumbosacral spine was first diagnosed years after service 
and is unrelated to service, including to low back strain 
resulting from a fall in 1976.  


CONCLUSION OF LAW

A chronic low back disability, diagnosed as spinal stenosis, 
degenerative joint disease, and degenerative disc disease of 
the lumbosacral spine was not incurred in or aggravated in 
active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in October 2003, prior to the initial 
adjudication of the claims, the RO notified the Veteran of 
the information necessary to substantiate the claim on 
appeal, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told 
that the evidence must show a relationship between his 
current disability and an injury, disease or event in 
military service.  He was advised of various types of lay, 
medical, and employment evidence that could substantiate his 
service connection claims.  In addition, this letter 
explained that service connection for a back disability had 
been previously denied, and that new and material evidence 
would be required to reopen the claim.  See Kent v. 
Nicholson, 20 Vet.App. 1, 10 (2006).  As the notice contained 
information both as to the new and material evidence 
requirements and the evidence needed to substantiate an 
underlying service connection claim, the Veteran is not 
prejudiced by consideration of the reopened claim for service 
connection for a low back disability on the merits.  Later, 
in March 2006, he was provided with information regarding 
assigned ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The claim was 
subsequently readjudicated in a January 2008 supplemental 
statement of the case.  Therefore, any timing defect in the 
provision of this aspect of the notice was harmless error.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Hence, 
the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, available service 
treatment records have been obtained.  In this regard, a 
request for service records in August 1983 met with the 
response that none were available at National Personnel 
Records Center (NPRC).  A later request for service records 
in August 1984 elicited a partial set of service treatment 
records, including the September 1982 separation examination.  
The Veteran testified at his hearing that his service 
treatment records were lost in 1979, when he was stationed in 
Iran at the time of the revolution.  Identified post-service 
VA and private treatment records have been obtained.  The 
Veteran has submitted records of his treatment as a retiree, 
and VA's attempt to obtain additional retiree treatment 
records from Fort Ord was unsuccessful.  The Veteran was 
afforded a VA examination.  See 38 U.S.C. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  He testified at a Board hearing in February 
2009.  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including degenerative joint 
disease, if the disability was manifested to a compensable 
degree within one year of separation from service.  38 
U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  If there is no showing of a chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  To establish service 
connection, a veteran must show (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the current disability and the in-service disease or injury 
(or in-service aggravation), "the so-called 'nexus' 
requirement." Holton v. Shinseki, No. 2008-7081, slip op. at 
3 (Fed. Cir. Mar. 5, 2009); Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  However, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The Veteran contends that he injured his back in service in 
January 1976, and that it has continued to cause pain to the 
present time.  He states that a soldier walking behind him on 
an icy patch had slipped and fallen, striking the Veteran in 
the back of his legs with his feet, causing the Veteran to 
fall backwards onto the upturned tip of the other soldier's 
combat boot, which struck him in the lower back.  His elbows 
struck the ice on either side of his legs.  Due to 
excruciating pain, he was unable to move, and was taken by 
ambulance to a hospital for treatment.  He states that his 
recovery was very slow, and that although it subsided, any 
significant activity on his part, such as playing golf, 
resulted in a sore back and this never improved.  When the 
back pains became severe, an MRI showed the extent of the 
damage to the low back.  He feels that if such a test had 
been available in service, his disability would have been 
shown at that time.  

Available service records include a January 1976 medical 
condition profile record, showing that the Veteran was 
restricted from lifting more than 10 pounds for a period of 
28 days due to low back strain.  Service treatment records 
show that in March 1976, the Veteran reported that in January 
1976, he had been knocked down by an individual who had 
slipped and fallen on ice and kicked the Veteran's feet and 
legs out from under him, and he had fallen "flat on back" 
and had caught part of the fall on the elbows.  He had 
immediate sharp, knife-like pain in the low back, and had 
been carried off in ambulance.  X-rays were normal by 
history, and he was assigned to quarters for 4 days.  His 
current complaint involved his elbows.  The remainder of the 
available symptomatology, including a July 1981 annual 
examination, and the September 1982 separation examination, 
do not contain any complaints or abnormal findings pertaining 
to the back.  

After service, a VA examination was conducted in December 
1982.  The Veteran reported that he had sustained an injury 
to the back six years earlier in a fall on ice.  Now he had 
low back pain only in a recumbent position after being in bed 
about 6 hours; he did not have pain with activity, nor did he 
have any radiation of pain.  On examination, the back 
appeared normal, and he did not have kyphosis, scoliosis, or 
an abnormal lordosis.  Range of motion and all other findings 
were normal, although a diagnosis of chronic back strain was 
noted.    

Records of the Veteran's treatment at the hospital at Fort 
Ord as a retiree show that in March 1992, the Veteran 
complained of pain in the left buttock and down the left leg 
for the past 3 weeks.  He had been carrying something up to 
his attic when the pain began, and it was still hanging on.  
On examination, he did not have any tenderness in the 
lumbosacral or sacroiliac areas, or in the buttock.  Straight 
leg raising was negative.  The assessment was sacroiliac 
strain with sciatica.  He was prescribed Indocin.  When seen 
later that month for follow-up, a complaint of back pain for 
one month was noted.  Reportedly the Indocin was working 
well, and the Veteran reported definite improvement.  He was 
not re-examined because the prior examination had been 
negative.  The assessment was sacroiliac strain, with 
sciatica, improving.  A month later, in April 1992, it was 
noted that he did not have any sciatic nerve problems.  
However, he had tenderness in the lumbosacral spine area, and 
the assessment was acute lumbar radiculitis.  He was treated 
with nerve block injections.  Drastic improvement in his 
lower back was noted in May 1992.  

In December 1992, he complained of left leg radiating pain.  
X-rays of the lumbar spine disclosed arthritis, and the 
assessment was degenerative joint disease with disc disease 
in the lumbar spine.  In January 1993, he complained of back 
pain, worse in the last few months.  A physical therapy 
consult in February 1993 noted that the Veteran complained of 
deep and nearly constant left lower extremity pain to the 
ankle level.  He had left low back and buttock pain 
associated with the pain also.  The onset was described as 
originally a twisting/lifting injury in the low back about 
two years ago, with symptoms resolving until a few months ago 
when the radiation symptoms began, and continued to worsen.  
After an examination, with disclosed findings including 
limitation of motion, the assessment was possible lumbar disc 
derangement with secondary  muscle spasms.  He underwent 8 
weeks of physical therapy, which, according to the discharge 
not, only resulted in short-term relief.   

In July 1998, a magnetic resonance imaging (MRI) scan of the 
lumbar spine showed that the Veteran had spinal stenosis of 
L4-5.  

In May 2003 the Veteran underwent a comprehensive 
consultation by J. Robinson, Jr., M.D.  He complained of back 
strain from a few weeks ago.  He said that his original 
condition dated back approximately eleven years ago.  He had 
severe back pain with left lower extremity weakness and 
numbness.  The Veteran said he had been placed in traction 
which caused the symptoms to leave the left leg but appear in 
the right leg.  His right leg symptoms had persisted to the 
current time.  He had recently been lifting a heavy water 
bucket, and within 24 hours, he had acute exacerbation of his 
right lower extremity symptoms.  He said that he dragged his 
leg on occasion secondary to severe right leg pain, and that 
he had been using hot pack for awhile, which had caused 
burns.  He had previously had physical therapy without 
success.  X-rays disclosed multiple level degenerative 
changes mostly at the L-4-5 level, where there was also 
marked disc space narrowing.  An MRI conducted elsewhere in 
April 2003 showed multiple level degenerative disease 
throughout the lumbar spine, worse at L4-5 and L3-4 with 
bilateral foraminal stenosis and a moderate sized posterior 
disc herniation at L4-5.  Dr. Robinson diagnosed chronic 
right lower extremity radiculitis secondary to L4-5 disc 
degeneration, disc herniation, and bilateral foraminal 
stenosis with adjacent level disease at L3-4.  Although it 
was felt that the Veteran would ultimately be a surgical 
candidate, a series of epidural injections would be provided 
first.  

Records from M. Levine, M.D., show that the Veteran was given 
a series of epidural injections in his pain clinic from June 
to July 2003.  In August 2003, Dr. Levine noted that based on 
his review of military service treatment records, it was his 
opinion that this injury and his pathology at this time were 
fully caused by his injury in the Army a number of years ago, 
and was definitely causally related.  

A VA examination of the Veteran's back was performed in April 
2004.  The Veteran complained of constant back pain, 
radiating to the right lower extremity with numbness.  He 
said he had a flare-up during the last 12 months after 
twisting his spine.  He went to an emergency room, and said 
he had been incapacitated for three days.  He reported that 
he had fallen on ice and landed on his buttocks in 1976.  He 
had acute back pain at the time and was brought to an 
emergency room.  He was treated with bed rest and felt fine 
after three months.  He had no recurrence of back pain until 
1992.  The doctor noted that the service treatment records 
did not show treatment for back complaints after the 1976 
incident.  His post-service medical records show that he had 
acute back pain in 1992.  On examination, the Veteran had 
limitation of motion.  Straight leg raising was positive in 
the right leg at 30 degrees.  X-rays of the lumbosacral spine 
disclosed moderate degenerative changes with multilevel 
discogenic disease and scloliotic deformity.  The examiner 
concluded that the current lumbar disc disease was more 
likely unrelated to the back injury in 1976.  She noted that 
he had no further complaints of significant back pain again 
until 1992, and significant back symptoms would have been 
expected earlier than 16 years if he had disc disease from 
the fall in 1976.

In July 2008, Dr. Robinson wrote that he was the treating 
neurosurgeon of the Veteran's severe spinal stenosis with 
pseudoclaudicant symptoms in the back and legs.  He had been 
suffering with this on and off for years.  As far as Dr. 
Robinson could tell by the history and physical examination 
obtained today, this seemed to date back to the original 
injury of 1976, when he fell.  The symptoms had progressively 
worsened to the point where surgical intervention was 
indicated.  

In evaluating the probative value of medical opinion 
evidence, the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical opinion that the physician reaches 
should be taken into consideration.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The Board may favor the 
opinion of one competent medical expert over that of another, 
if an adequate statement of reasons or bases is furnished.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Dr. Levine's report did not provide any rationale for his 
conclusion.  A medical opinion that contains only data and 
conclusions is not entitled to any weight.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The VA opinion was based on the examiner's medical conclusion 
that the Veteran had no significant back pain, after 
recovering from the 1976 injury, until 1992, and that if he 
had disc disease from the fall in 1976, significant back 
symptoms would be expected to have occurred earlier.  The 
Veteran states that there was not an absence of 16 years 
without medical complaint, pointing to the 1982 claim and 
examination.  However, the examiner stated that there were no 
"significant" back symptoms before 1992, which is supported 
by the contemporaneous record.  The Board also observes that 
the examination in 1982 did not elicit any positive findings.  

Dr. Robinson's opinion was based on a history of symptoms 
dating back to 1976, which is directly contradictory to his 
own initial consultation five years earlier, in May 2003.  At 
that time, the Veteran complained of back strain from a few 
weeks ago, and stated that his original condition dated back 
approximately eleven years ago.  The Board is not obliged to 
accept an opinion based on inaccurate medical history.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Moreover, 
Dr. Robinson did not provide any additional medical basis for 
his conclusion, besides stating that the Veteran's history of 
symptoms related back to the 1976 injury.  As noted above, a 
medical opinion that contains only data and conclusions is 
not entitled to any weight.  See Nieves- Rodriguez, supra.  

Histories obtained in connection the evaluation and treatment 
of his back and lower extremity pain in 1992 and 1993 failed 
to disclose a history of back pain prior to 1992.  The Board 
notes that in 1982, the Veteran complained of low back pain 
in a recumbent position after being in bed about 6 hours; he 
specifically denied any pain with activity.  Moreover, all 
findings at that time were negative.  Although chronic back 
strain was diagnosed, "[f]or the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'Chronic'."  38 C.F.R. § 3.303(b).  The 
VA opinion was based on a more accurate history, and 
contained a rationale for the conclusions reached, and is 
therefore more probative.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a low back disability, diagnosed as 
spinal stenosis, degenerative joint disease, and degenerative 
disc disease, is denied.


REMAND

The Board finds that additional development is required to 
satisfy the duty to assist the Veteran in obtaining evidence 
necessary to substantiate his claim for service connection 
for ischemic heart disease.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008).  Specifically, an 
additional examination is warranted.  In this regard, the 
April 2004 VA examination only addressed the question of 
whether the Veteran's current heart disease was related to 
premature ventricular contractions shown in 1961.  First, the 
Veteran was not on active duty in 1961, as indicated by both 
the service department and the Veteran in his 1982 claim; 
according to both of these sources, he was discharged from 
active duty in March 1955, and re-entered onto active duty in 
1963.  Second, the opinion did not address whether the 
Veteran's heart disease otherwise had its onset while the 
Veteran was on active duty (or within a year thereafter).  
Thus, an examination must be provided, which specifically 
addresses whether there were a combination of manifestations 
sufficient to identify the disease entity of ischemic heart 
disease during service (or within a year thereafter).  While 
the claims file must be reviewed in connection with the 
examination, the opinion must be factually accurate, fully 
articulated, and soundly reasoned.  See Nieves- Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for a VA 
cardiology examination to determine 
whether he has heart disease which was of 
service onset.  The claims folder and a 
copy of this REMAND must be made available 
to the examiner for review.  In 
particular, the examiner's attention is 
also drawn to retiree treatment records 
from Fort Ord dated from 1986 to 1993, 
including cardiac catheterizations in 
September 1987 and June 1992, as well as 
the records of the Veteran's 
hospitalization in Mount Sinai Hospital in 
October 1998, for coronary artery bypass 
graft.  The opinion must address the 
likelihood that there were a combination 
of manifestations sufficient to identify 
the disease entity of ischemic heart 
disease during service (or within a year 
thereafter).  All indicated studies should 
be conducted, and the results made 
available to the examiner prior to his or 
her final opinion.  

It is essential that the opinion must be 
factually accurate, fully articulated, and 
soundly reasoned.  It would be helpful if 
the physician would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility." Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the claim for service 
connection for ischemic heart disease in 
light of all evidence of record.  If the 
claim remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and afforded an opportunity to 
respond, before the case is returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


